09/28/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0367



                             No. DA 20-0367

THE CITY OF MISSOULA,

           Plaintiff and Appellee,

     v.

BRIANNE NICOLE RANA,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 4, 2020, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               September 28 2020